
	

114 SRES 542 ATS: Recognizing the 70th anniversary and the importance of the Lanham Act by designating July 2016 as “National Anti-Counterfeiting Consumer Education and Awareness Month”.
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 542
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Grassley (for himself and Mr. Coons) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 70th anniversary and the importance of the Lanham Act by designating July 2016 as National Anti-Counterfeiting Consumer Education and Awareness Month.
	
	
 Whereas July 5, 2016, marks the 70th anniversary of the signing of the Act of July 5, 1946 (60 Stat. 427, ch. 540; 15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark Act of 1946 or the Lanham Act) by President Harry S. Truman;
 Whereas the Lanham Act provided the foundation for modern Federal trademark protection, creating remedies for brand owners suffering from trademark infringement and helping consumers by reducing confusingly similar products in the marketplace;
 Whereas the Lanham Act was named for Representative Fritz Lanham of Texas, the primary sponsor of the Act, who recognized that the uniformity provided by the establishment of a Federal trademark law was necessary to create a nationwide framework for the protection of the trademarks of businesses, including logos, words, phrases, names, packaging, scents, shapes, and colors;
 Whereas the Lanham Act has enabled the United States Patent and Trademark Office to administer a strong and effective Federal trademark registration system that helps trademark and brand owners protect consumers from confusion and deception in the marketplace and in commerce;
 Whereas Representative Lanham stated that a clear purpose of the Lanham Act was to protect legitimate business and the consumers of the country; Whereas in 2012, approximately 24,000,000 trademarks were in force around the world;
 Whereas the Lanham Act has provided 7 decades of protection for the consumers and industries of the United States, which is of growing importance given the explosion of counterfeiting activity associated with the growth of both global commerce and electronic commerce (commonly referred to as e-commerce);
 Whereas counterfeit products undermine laws, including the Lanham Act, that serve to safeguard consumers and brand owners against deceptive products in the marketplace;
 Whereas counterfeiters use deceptive practices to entice consumers to purchase counterfeit goods including—
 (1)personal care products, including toothpaste, shampoo, laundry detergents, soaps, and cosmetics; (2)toys;
 (3)automotive parts; (4)military equipment;
 (5)foods; (6)medicines and pharmaceuticals;
 (7)petroleum products, including motor and engine oil; (8)computer chips;
 (9)agricultural pesticides and seeds; and (10)apparel, footwear, and accessories;
 Whereas counterfeit products pose actual and potential harm to the consumers of the United States, especially the most vulnerable consumers in society, such as senior citizens, children, and individuals who might fall prey to the deceptive tactics of counterfeiters;
 Whereas counterfeit products threaten the economy of the United States and job creation in the United States, given that intellectual property is a cornerstone of the economy;
 Whereas, according to a report issued on April 18, 2016, by the Organization for Economic Cooperation and Development, the manufacturing, trade, and consumption of counterfeit products is on the rise and trade in counterfeit products continues to increase, escalating from approximately $250,000,000,000 in 2008 to as much as $461,000,000,000 in 2013;
 Whereas there is a need to support the efforts of the Intellectual Property Enforcement Coordinator and the National Intellectual Property Rights Coordination Center to minimize counterfeit activity and educate consumers about the illegal activities that consumer money might support when consumers knowingly or unknowingly purchase counterfeit products;
 Whereas brand owners, including corporations and medium-sized and small businesses, collectively spend billions of dollars annually to remove counterfeit products from the marketplace, including the online marketplace, in an effort to safeguard consumers from counterfeit products;
 Whereas, over time, counterfeiting contributes to the steady erosion of the reputation of brand owners and the trustworthiness and goodwill such owners establish with consumers to provide reliable and safe products;
 Whereas the Congressional Trademark Caucus is actively working to raise awareness of the value of trademarks and the impact of trademarks on national and State economies, as well as the threat posed by counterfeit products in undermining the safeguards that trademark protections provide for consumers and brand owners alike;
 Whereas many governmental and non-governmental entities, including Federal enforcement agencies, the National Intellectual Property Rights Coordination Center, State enforcement agencies, and consumer groups, share responsibility for, and dedicate substantial resources towards, educating the people of the United States about the potential harms that can arise from counterfeit products in the marketplace; and
 Whereas recognition and commemoration of the 70th anniversary of the signing of the Lanham Act serves as a means of educating the people of the United States about the importance of further raising awareness of the dangers counterfeit products pose to consumer health and safety: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the 70th anniversary of the signing of the Act of July 5, 1946 (60 Stat. 427, ch. 540; 15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark Act of 1946 or the Lanham Act) by President Harry S. Truman;
 (2)designates July 2016 as National Anti-Counterfeiting Consumer Education and Awareness Month; (3)supports the goals and ideals of National Anti-Counterfeiting Consumer Education and Awareness Month to educate the public and raise public awareness about the actual and potential dangers counterfeit products pose to consumer health and safety;
 (4)affirms the continuing importance and need for comprehensive Federal, State, and private sector-supported education and awareness efforts designed to equip the consumers of the United States with the information and tools they need to safeguard against illegal counterfeit products in traditional commerce, internet commerce, and other electronic commerce platforms;
 (5)encourages the people of the United States to observe and celebrate the 70th anniversary of the signing of the Lanham Act with appropriate anti-counterfeiting education and awareness activities; and
 (6)recognizes and reaffirms the commitment of the United States to combating counterfeiting by promoting awareness about the actual and potential harm of counterfeiting to consumers and brand owners and by promoting new education programs and campaigns designed to reduce the supply of and demand for counterfeit products.
			
